765 F.2d 146
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.ELMER JOSEPH CRACHY, DEFENDANT-APPELLANT.
NO. 85-1229
United States Court of Appeals, Sixth Circuit.
5/10/85

ORDER
BEFORE:  KEITH, MARTIN, and JONES, Circuit Judges.


1
This matter is before the Court upon consideration of the response to this Court's show cause order.


2
It appears from the file that the judgment and commitment order was entered January 18, 1985.  The notice of appeal filed on February 7, 1985 was ten days late.  Rules 4(b) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(b), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983); United States v. Hoye, 548 F.2d 1271 (6th Cir. 1977).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the appeal be and it hereby is dismissed without prejudice to any right of appellant to seek an extension of time from the district court for filing the notice of appeal as provided by Rule 4(b), Federal Rules of Appellate Procedure.  Rule 9(d)(1), Rules of the Sixth Circuit.